Citation Nr: 0724226	
Decision Date: 08/06/07    Archive Date: 08/20/07

DOCKET NO.  06-10 942	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for the residuals of stress 
fractures of the left foot.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The veteran served on active duty from April 2002 to April 
2005.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a June 2005 rating decision of the Roanoke, 
Virginia, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

The appellant testified before the undersigned at a hearing 
in March 2007.  At that time contentions were advanced 
concerning stress fracture residuals of the left tibia.  The 
issue certified involves only the left foot.  As such, this 
issue is referred to the RO for appropriate action.


FINDINGS OF FACT

The veteran's inservice stress fractures of the left foot 
have resolved and it is not shown that she has any residual 
disability. 


CONCLUSION OF LAW

Chronic residuals of stress fractures of the left foot were 
not incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that the notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
have been satisfied by a letter sent to the appellant in 
April 2005.  

Furthermore, while this case was undergoing development, the 
case of Dingess/Hartman was decided.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The veteran was notified 
of this decision in a letter issued in March 2006.    

With respect to the duty to assist, the record reflects that 
the RO has attempted to obtain all of the appellant's medical 
records in connection with the appellant's claim.  Further, 
the RO has contacted all of the medical agencies listed by 
the appellant.  At the hearing, the veteran indicated that 
she would submit additional private medical records that 
pertain to her claimed chronic left mid-foot disability.  
However, she did not submit any additional records, nor has 
she provided documents to the VA in order to assist her in 
obtaining such records.  Therefore, the Board will proceed 
with a review of the case.  

For the above reasons, the Board finds that development of 
the record is sufficiently complete to permit a fair and just 
resolution of the appeal, and there has been no prejudicial 
failure of notice or assistance to the appellant.  

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.  

The veteran claims to have a left foot disability as a result 
of an in-service injury stress fracture.  A grant of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.  
However, the record does not support a conclusion that the 
veteran has a current chronic left foot disability.  Without 
proof of current disability, service connection cannot be 
granted.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991); 
Allen v. Brown, 7 Vet. App. 439, 448 (1995); Chelte v. Brown, 
10 Vet. App. 268, 271 (1997).  

In this regard, during service the veteran received medical 
attention for foot complaints.  A bone scan in August 2003 
revealed stress fractures of the cuboid and navicular.  A 
cast was applied.  On follow up in September 2003, the cast 
was removed and the diagnosis was resolving calcaneal stress 
fracture.  In October 2004, medial tibial stress was 
diagnosed.  

Private post service medical records show that she has 
continued to get physical therapy on occasion for complaints 
of left ankle/foot pain.  The diagnostic assessments were 
tibial stress syndrome.  No foot residuals have been noted.  
While the veteran reports left mid-foot pain, such complaints 
are not the equivalent of a disability due to disease or 
injury.  A complaint of pain is not a disability due to 
disease or injury.  Sanchez-Benitez v. West, 13 Vet. App. 
282, 285 ("pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection may be 
granted").

Moreover, a QTC physician in May 2005 examined the veteran 
and noted various misalignments involving the structure of 
the left foot and diagnosed pes planus, for which the veteran 
has been granted service connection.  Significantly, this 
examiner noted that there was no diagnosis regarding chronic 
stress fracture of the left foot because the condition had 
resolved.  Accordingly, the Board concludes that the 
preponderance of the evidence is against the claim for 
service connection for the residuals of a stress fracture of 
the left foot.


ORDER

Service connection for the residuals of a stress fracture of 
the left foot is denied.


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


